McGivern, J. (concurring in dissent).
I concur with the dissent. We have here all the ingredients of a classical felony murder. The defendant, a local ‘1 wino ’ ’, for the price of more drink, stabbed his victim, in cold blood, on August 24, 1965, before a crowd of witnesses, five of whom testified. Their testimony before the jury could not have been more graphic than if the killing had been enacted on television. The defendant, before the event, even announced his intent. There was no refutation of this crucial testimony. (People v. Wise, 163 N. Y. 440, 446, 447.) And the Trial Judge, in my opinion, repeatedly gave the basic formula of a felony murder.
The refinements which the majority assert the Trial Judge should have explicated for the jury make for an interesting dialectical exercise, but are unrealistic when applied to a defendant whose guilt is so overwhelming. The error urged by the majority must be sensibly viewed against the background of the crude facts of a sidewalk slaying. Whatever error there was, if any, was at best peripheral to the central issue of the defendant’s guilt, could not possibly have affected that guilt and should be held beyond a reasonable doubt to be harmless. (People v. Hagan, 24 N Y 2d 395.)
Nor is there anything in the record to support the majority’s hypothesis of a “ ghoulish ” stealing from a “ corpse ”. The premise collapses under the evidence. The medical examiner opined that the defendant after the stabbing 1 ‘ would die quickly. By quickly, I mean in minutes ”. It did not take the defendant minutes before he went into his victim’s pockets. And the witness Hillery said that at this time the victim was ‘1 gurgling ’ ’. “ It was like he was trying to catch his breath.” These facts are well within People v. Hicks (289 N. Y. 576) (the facts of which are set forth in an earlier opinion, 287 N. Y. 165) wherein the deceased was bludgeoned and stabbed before his money was taken from his cash register by the defendants.
*266If the majority is correct all an assailant need do is stab his victim, wait until he is anatomically dead, then steal his money. Such prescience will then be rewarded by less culpability than if he robbed and stabbed simultaneously.
As for the testimony of the deaf-mute, it was cumulative in any event, and as two members of the majority state, not sufficiently prejudicial to justify a new trial.
In short, I see no legal necessity for a new trial. The defendant got a fair trial. That is all he is entitled to. (Bruton v. United States, 391 U. S. 123, 135.)
Markbwigh, J., concurs with McNally, J.; Nunez, J., concurs in opinion. MoGtvern, J. P., and Bastow, J., dissent in separate opinions, each concurring with the other.
Judgment reversed, on the law, and a new trial directed.